ORDER

BARBOUR, District Judge.
This cause is before the Court on the joint motion of the parties to extend discovery deadline, dispositive motion deadline, and to continue trial. The parties agree that discovery has not been completed in this case and that they are not ready for trial. When the parties participated in the case management conference with the magistrate judge, they had the opportunity for input as to when the case should be set for trial and as to when the discovery deadlines should be. That case management order was entered on December 13, 2000. The parties apparently have failed to follow the order. This Court accommodates attorneys whenever reasonable, but must rely on its case management system in order to move cases through the system. If the lawyers do not cooperate with one another in the discovery process, it imposes upon the Court’s schedule to request extensions of time and continuances. If discovery is delayed because of dilatory tactics of one side, it is the duty of the other side to file motions to compel with the magistrate judge, not to ask the trial judge for continuances.
The motion is not well taken and is hereby DENIED.